Citation Nr: 0004527	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  97-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to special monthly pension on account of being 
housebound.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD


Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
the benefit sought on appeal.  The veteran, who had active 
service from January 1953 to July 1955, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellant review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is in receipt of nonservice-connected pension 
benefits, but does not have a single disability rated as 
100 percent disabling with a separate disability 
independently ratable at 60 percent or more.  

3.  The veteran is not shown by reason of his disabilities to 
be substantially confined to his dwelling and immediate 
premises and is not institutionalized due to his 
disabilities.  



CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.351 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

The veteran essentially contends that, due to a second heart 
attack he had in September 1996, he is housebound, and thus 
should be entitled to special monthly pension benefits.  He 
asserts that he is unable to walk for any significant 
distance.  He relates that he takes a significant amount of 
medication for his disabilities.  

The veteran has been found entitled to nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521 (West 1991).  Increased 
pension benefits are payable to a veteran who is housebound.  
38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. § 
3.351 (d) (1999).  The pertinent regulations provide that the 
rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities (not including ratings 
based upon unemployability under § 4.17 of this chapter) the 
veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or, (2) is "permanently housebound" by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 3.351 
(d) (1999).

A review of the evidence of record discloses that the veteran 
does not have a single disability that is rated as 100 
disabling along with an additional disability independently 
rated at 60 percent disabling.  The veteran's disabilities 
consist of a 60 percent evaluation for coronary artery 
disease, status post myocardial infarction, hypertension and 
atrial fibrillation/atrial flutter; a 20 percent evaluation 
for a herniated nucleus pulposus at L4-5; 10 percent 
evaluation for residuals of a brain stem stroke; 10 percent 
for arthritis/synovitis of the right knee; 10 percent for 
arthritis/synovitis of the right thumb; 10 percent for 
anxiety/depression; 10 percent for diabetes mellitus; and 
10 percent for mononeuritis complex involving the right 
saphenous, sural and tibial motor nerves, for a combined 
evaluation of 80 percent.  At this point, the Board notes 
that the veteran does not appear to contend that any specific 
disability should be rated higher, but appears to contend 
that he is housebound primarily due to his heart disease.  
However, even assuming that the veteran's heart disease was 
evaluated as 100 percent disabling, none of the other 
disabilities would appear to warrant a 60 percent evaluation.  

The medical evidence for consideration includes VA hospital 
and outpatient treatment records, as well as the reports of 
VA examinations performed in February and July 1997.  The 
February 1997 VA examination for aid and attendance and 
housebound benefits indicated that the veteran complained of 
dyspnea on exertion and right lower extremity weakness.  
Examination disclosed no functional restrictions of the upper 
extremities and no limitation of motion or deformities 
affecting breathing of the spine, trunk, and neck.  The right 
lower extremity had weakness with decreased mobility 
secondary to weakness and mononeuritis complex.  This was 
noted to affect the veteran's ability to make it to the 
bathroom at night.  The veteran was also noted to have a 
deficit in weight bearing in the right lower extremity and 
decreased propulsion.  There was some evidence of dizziness, 
especially with medication because of orthostasis.  At one 
point the examiner indicated that the veteran did not leave 
his home if he could help it and that he stayed home all day.  
However, it was also noted that he was able to walk 100 feet 
without assistance, utilized a cane to ambulate and left his 
home 6 to 10 times a month, with 2 or 3 of those times for 
attendance at church with the remaining times for medical 
appointments with the VA.  

A VA aid and attendance examination performed in July 1997 
shows the examiner recorded that the veteran related that he 
managed his own personal care and managed the home finances.  
It was also noted that the veteran performed household chores 
and that he took his medication without difficulty.  It was 
also indicated that the veteran continued to drive without 
difficulty.  Musculoskeletal examination disclosed the 
veteran had normal bulk and tone in muscles in both the upper 
and lower extremities and that he had a full range of motion 
of all joints with no evidence of fixed deformity, erythema 
or effusion.  There was no instability of any joints and 
there was no evidence of muscle atrophy or tenderness.  
Neurological examination revealed 5/5 muscle strength in both 
the upper and lower extremities. The veteran's gait was noted 
to be normal.  Following the examination, the examiner 
indicated that the veteran was not obviously bed bound or 
housebound at the present time.  

The veteran appeared for a personal hearing at the RO in 
October 1997 at which time he indicated that he rode a bus to 
the hearing and that he did not have any trouble doing so 
given the proximity of the bus stop right across the street 
where he lived.  He reported experiencing pain with 
ambulation primarily in the right knee.  The veteran 
testified that, because of his diabetes, a dietitian had told 
him to take a 15-minute walk every day and that he was able 
to do so.  

Based on this evidence, the Board finds that the veteran does 
not meet the requirements for special monthly pension on 
account of being housebound.  The veteran does not have a 
single disability that is evaluated as 100 percent disabling 
along with an additional disability which is independently 
evaluated as 60 percent disabling.  The Board also finds that 
even were the veteran's heart disability evaluated as 
100 percent disabling, the medical evidence does not 
demonstrate that any of the other disabilities would be 
evaluated as 60 percent disabling.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5293, 7913, 8008 and 8699-8625.  In 
addition, the veteran is not shown to be factually confined 
to his dwelling or immediate premises due to his 
disabilities.  In this regard, the Board notes that the 
record reflects that the veteran does travel beyond his 
premises as necessary, and the veteran testified that part of 
his treatment included a 15-minute walk on a daily basis.  
Accordingly, the Board concludes that the requirements for 
housebound benefits have not been met.  


ORDER

Special monthly pension on account of being housebound is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

